Citation Nr: 1821706	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-00 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from July 1987 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for a cervical spine disability.  The Veteran timely appealed the assigned initial evaluation for that disability.  The TDIU claim was intertwined with that increased evaluation claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board adjudicated the increased evaluation claim for a cervical spine disability in a November 2017 Board decision; that issue is final and it will no longer be discussed in this decision.  Additionally, the Board remanded the TDIU claim at that time in order for the Agency of Original Jurisdiction (AOJ) to refer the case to the Director of Compensation (Director) for an appropriate determination.  Such was done in December 2017, and the Director rendered that determination in January 2018.  The case was readjudicated by the AOJ and TDIU was denied in a February 2018 supplemental statement of the case.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In July 2014, the Veteran filed an Application for TDIU, VA Form 21-8940, and a statement indicating that he was still presently employed full-time in an office/administrative position at a bank at that time.  The Veteran additionally submitted a copy of a VA Form 21-4192, dated in July 2014, from his employer at that time, which also indicated that he was still employed on a full-time basis in an office/administrative position at that time.  The Board has reviewed the Tricare and private treatment records associated with the claim file, as well as the May 2016 and April 2017 VA examination reports; however, the Board is unable to ascertain whether the Veteran is still currently employed.  Accordingly, the Board must remand this case in order the Veteran to be allowed submit additional evidence regarding his employment history, including whether he is currently employed, and if not, when his last date of employment was.  

Accordingly, the case is REMANDED for the following action:

1.  Sent to the Veteran a VA Form 21-8940 and asked to submit additional evidence with regard to his employment history, to include whether he is currently employed, and if so, whether such is full-time or part-time employment.  If he is not currently employed, the Veteran should submit evidence respecting the date of his last employment.  The Veteran is reminded that failure to provide the requested information may result in the denial of his claim.  

2.  All other appropriate development should be undertaken to ascertain whether the Veteran is currently employed, and if not, what the last date of his employment was.  

3.  Following completion of the above, the AOJ should return the case to the Board for adjudication.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 


	(CONTINUED ON NEXT PAGE)



handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

